DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words and in line 14 “unward” should be “upward”.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
	Claim 3 is objected to because of the following minor informalities:
Please rewrite claim 3 to state:
 “a cutting end surface portion of the second cutting right side surface portion if formed as a vertical section for removing the alveolar bone in the case of forward rotation, and 
	a cutting end surface portion of the second cutting left side surface portion is formed as a round section for not removing alveolar bone in the case of inverse rotation” for clarity purposes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The drill for dental implant procedure of claim 3, wherein the first cutting right side surface portion and the second cutting right side surface portion first rotating than the first cutting left side surface portion and the second cutting left side surface portion in the case of forward rotation, and wherein the first cutting left side surface portion and the second cutting left side surface portion first rotating than the first cutting right side surface portion and the first cutting right side surface portion in the case of inverse rotation”. The claim language is unclear and renders the scope of the claim indefinite. It is not clear what the applicant is claiming here. 
In light of the specification, even though also unclear, it may be understood that one side surface portion rotates first and the second side surface portion follows it in rotation [0020]. However, applicant’s remarks clarified that the cutting portions are formed integrally, which implies that all parts will be rotating at the same time. 
The metes and bounds of the claim cannot be determined for examination purposes because the claim language nor the disclosure clarifies what is being claimed. Amending claim 5 is requested for defining the scope of the claim. 
In addition, there is no antecedent basis for “the first cutting right side surface portion” or “the first cutting left side surface portion” in any of the previous claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0321144 A1), in view of Ahlers (DE10/2017202407 A1). .
Regarding claim 1, Kim teaches a drill (100, Fig. 1) for dental implant procedure (abstract) comprising: 
a body portion (130, Figure 1) extending in a longitudinal direction (see Figure 1) and including cylindrical first and second rotating portions (see annotated Figure 1 below) rotatable ([0009] lines 1-10) in both directions (the drill bit can be rotated either way depending on the handpiece setting of which it is attached to and the structure of the drill is capable of rotating in both directions and [0064]) about a central axis ([0056] lines 1-2), wherein the first rotating portion comprising: 
a cutting head portion (see annotated Figure 1) disposed at a front end of the first rotating portion (see figure 1)
a first spiral groove portion (see annotated Figure 1 below) connected to the cutting head portion (refer to Figure 1) and including at least one or more grooves along the spiral around the central axis (refer to figure 1); and 
a first cutting side surface portion (133) connected to the first spiral groove portion (see figure 1) and formed to have a slope inclined upward from the cutting head portion ([0064] lines 1-8) in the shape of a predetermined plate protruding from the central axis (see figure 1), 
wherein the second rotating portion formed integrally with the first rotating portion ([0036] lines 5-8) comprising: 
a second spiral groove portion (135, Figure 1) connected to the first rotating portion (refer to Figure 1) and including at least one or more grooves along the spiral around the central axis (see annotated Figure 1 below); and 
a second cutting side surface portion (131, [0060] lines 1-4) connected to the first spiral groove portion (see Figure 1) and formed to have a slope inclined upward ([0044] lines 12-14) from the first rotating portion in the shape of a predetermined plate protruding from the central axis (refer to figure 1).  
wherein the second cutting side surface portion (131) removing side surface portion of an alveolar bone corresponding to the second cutting side surface portion in the case of forward rotation ([0035] lines 1-5; “The cutting part 130 is disposed below the body part 120 to cut the alveolar bone 143 and form a hole therein , includes a plurality of cutting blades 131 and 133 which are spaced apart at a predetermined angle in the rotational direction R ( clockwise in the drawings ) of the drill 100”), and 
wherein the second cutting side surface portion (131) expanding the alveolar bone by pushing side surface portion of the alveolar bone in a rotational direction without removing side surface portion of the alveolar bone corresponding to the second cutting side surface portion in the case of inverse rotation (When the handpiece is rotated inversely, the angles and edges of the second side cutting surface 131 will be dull to cut alveolar bone and the spinning forces make it capable of pushing cut bone particles in an opposite direction). Kim also teaches that the cutting portions 131 and 133 are supplied with a guide groove to guide the coolant and cut bone particles in a direction opposite to the rotational direction (forward), to ensure the dust does not settle ([0064] lines 1-14). 


    PNG
    media_image1.png
    384
    532
    media_image1.png
    Greyscale

However, Kim does not teach the tip surface having a round shape.
Ahlers teaches a dental tool in the same field of endeavor of rotatable dental instruments for cutting into a dental structure (Ahlers [0017] lines 1-4). Ahlers teaches the dental tool has an abrasive cutting edge (Ahlers [0017], 1-2) with a rounded tip that is used for cutting into dentition without creating undesired grooves or the like (Ahlers, [0006] lines 12-14). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the tip surface of Kim to be rounded in shape because it would allow gradual cutting and more control over building up the size of the hole since the rounded tip can prevent overcutting and creating undesired texture. 

Regarding claim 2, Kim in view of Ahlers, teaches the drill for dental implant procedure of claim 1 (see rejection above), the first cutting side surface portion comprising: 
a first cutting right side surface portion rotating to be twisted so that an inclination sharply changes from the outside toward the central axis in a right direction about the central axis (see annotated Figure 1 below) in the case of forward rotation (Kim [0035] lines 1-5); and 
a first cutting left side surface portion rotating to be twisted so that an inclination sharply changes sharply from the central axis to the outside in a left direction about the central axis (see annotated figure 1 below) in the case of inverse rotation (Kim [0064] lines 1-14; the inclination and twisted configuration of the blades corresponds to directing coolant and dust in an inverse direction).  

    PNG
    media_image2.png
    538
    452
    media_image2.png
    Greyscale

Regarding claim 3, modified Kim teaches the drill for dental implant procedure of claim 2 (see rejection above). Kim further teaches the second cutting side surface portion comprising: 
a second cutting right side surface portion rotating to be twisted so that an inclination sharply changes from the outside toward the central axis in the right direction about the central axis (see annotated Figure 2 below) in the case of forward rotation (since the second rotating portion has multiple cutting portions, each of them have similar structures including a second cutting right side surface portion identically shaped); and 
a second cutting left side surface portion rotating to be twisted so that an inclination sharply changes from the axis to the outside in the left direction about the central axis (since the second rotating portion has multiple cutting portions, each of them have similar structures including a second cutting left side surface portion identically shaped repeating around the several blades), 
wherein based on the central axis, a length of the second cutting right side surface portion is formed longer than a length of the second cutting left side surface portion (see annotated figure 4 below), and 
a cutting end surface portion of the second cutting right side surface portion is formed as a vertical section (see annotated Figure below) for removing the alveolar bone in the case of forward rotation (the inclinations and vertical section will cut bone as the drill moves in a rotational clockwise direction), and 
a cutting end surface portion of the second cutting left side surface portion is formed as a round section (136, see annotated Figure below) for not removing the alveolar bone in the case of inverse rotation (the angles and inclinations of the drill will be dull as it rotates in an opposite direction than forward rotation).  

    PNG
    media_image3.png
    214
    318
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    798
    544
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    510
    346
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    538
    450
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    502
    485
    media_image7.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0321144 A1), in view of Huwais (WO 2020/210442 Al) and further in view of Ahlers (DE10/2017202407 A1) and further in view of Turri (US 6739872). 
Regarding claim 6, modified Kim teaches the drill for dental implant procedure of claim 1 (see rejection above). However, modified Kim is silent to teach a stopper extending in the longitudinal direction corresponding to a shape of the body portion, formed in a cylindrical shape having a predetermined diameter, and screwed to an outer surface of the body portion, wherein the stopper includes a screw coupling groove including a first coupling groove coupled to an upper surface of the body portion and a second coupling groove coupled to a lower surface of the body portion, and wherein an inner diameter of the first coupling groove is larger than an inner diameter of the second coupling groove.  
	Turri teaches a security device in the same field of endeavor of stoppers for a rotary drilling instrument for use in dental surgery (Turri, abstract). Turri teaches a stopper (20) that has a cylindrical shape (see Turri Figure 2) that is screwed onto an outer surface of the body of a rotary bit (see Turri Figure 3). Turri teaches the stopper is received by threaded element (15) on the one side of the drill bit body and on the opposite side, an opening to go around the other side of the drill bit body (see Turri figure 5) in which the diameter of one groove is larger than the diameter of the opposite groove (see Turri Figure 5) in order to have a security mechanism that is mobile and to result in automatic withdrawal of the instrument from the hole made by the dentist when a desired depth is reached, which can avoid accidents (Turri Col. 3 lines 12-26). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of modified Kim to include a stopper similar to the one taught by Turri, because doing so will enhance the security of the drill bit and provide control over the depth and any errors that can occur during implant preparation.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive. 
The abstract has not been amended to comply with the guidelines of the MPEP and hence the specification is still objected.
Claim rejections 35 USC 112
Claim 5 was rejected under 35 USC 112(b) for lack of clarity and an undefined scope. Applicant cancelled claim 4 and amended claim 5 to say:
 “The drill for dental implant procedure of claim 3, wherein the first cutting right side surface portion and the second cutting right side surface portion first rotating than the first cutting left side surface portion and the second cutting left side surface portion in the case of forward rotation, and wherein the first cutting left side surface portion and the second cutting left side surface portion first rotating than the first cutting right side surface portion and the second cutting right side surface portion in the case of inverse rotation”.  
	However, the amended limitations and dependency of claim 5 are not sufficient to define a scope for the claim even in light of the specification. There is no antecedent basis for “the first cutting right side surface portion” or “the first left side cutting surface portion”. Applicant established that the upper and lower cutting portions are formed integrally and hence rotate in unison but how the claimed structures are meant rotate or their order of rotation if that is what is being claimed in claim 5 is still unclear. The language of claim 5 is difficult to interpret even after consideration of applicant’s remarks. 
USC 103 Rejections
Claim 1 was amended to elaborate on the two modes of rotation of the drill and the following limitations were added:
“wherein the second cutting side surface portion (131) removing side surface portion of an alveolar bone corresponding to the second cutting side surface portion in the case of forward rotation and 
wherein the second cutting side surface portion (131) expanding the alveolar bone by pushing side surface portion of the alveolar bone in a rotational direction without removing side surface portion of the alveolar bone corresponding to the second cutting side surface portion in the case of inverse rotation.”
Applicant clarifies in their arguments that the invention is meant to rotate in both a forward direction and an inverse direction. Functionally, the drill in the forward direction should be able to cut alveolar bone and in inverse direction expand the already cut bone particles to compress the surface being cut, without actually cutting any alveolar bone. 
Applicant argues that the rejection of record (Kim US2019/0321144A1 in view of Ahlers DE10/2017202407) does not teach the drill rotating in both claimed directions or accomplishing the same function as the claimed invention. 
However, the drill of Kim in view of Ahlers is fully capable of rotating in both a forward and inverse directions. The prior art drill is a bit that is meant to be attached to a handpiece, which dictates the rotational direction of the bit, making it fully capable of turning in both directions. Kim teaches the drill cuts bone in a rotational clockwise direction (forward ([0035] lines 1-5). Kim additionally emphasizes that the cutting portions 131 and 133 are supplied with a guide groove to guide the coolant and cut bone particles in a direction opposite to the forward rotational direction, to ensure the dust does not settle ([0064] lines 1-14), indicating that it is also important for Kim’s drill to be able to push away bone dust. 
The claimed drill requires the second cutting side surface portion to be able to cut in the forward direction and not cut in the inverse direction, meaning the two functions are not tied to different special structures. The angles and edges of the second cutting side surface portion are sharp in a forward direction and able to cut bone, but too dull in the inverse direction to cut alveolar bone. The prior art drill has the same cutting structures and the edges and curves of the drill match the claimed drill and will perform the same way as the claimed drill if operated in either direction. The cutting portion 131 of the prior art would also cut alveolar bone in a forward (intended) direction due to it’s sharp angles, and redirect bone particles instead of cutting them due to the spinning forces in an opposite direction and lack of rough cutting edges. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         
/JACQUELINE T JOHANAS/               Supervisory Patent Examiner, Art Unit 3772